UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARY J. CLEMENT,
Plaintiff-Appellant,

v.                                                                    No. 96-2479

VIRGINIA BOARD OF BAR EXAMINERS,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CA-96-363-3)

Submitted: September 25, 1997

Decided: October 10, 1997

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Carolyn P. Carpenter, CARPENTER & WOODWARD, P.L.C., Rich-
mond, Virginia, for Appellant. Lee Melchor Turlington, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL, Rich-
mond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Mary J. Clement appeals from the district court's order granting the
employer's motion for summary judgment in this Americans with
Disabilities Act (ADA) claim under 42 U.S.C.A. §§ 12101-12117
(West 1995). Clement sued the Virginia Board of Bar Examiners
(Board), claiming that they had discriminated against her on account
of her learning disability. The district court concluded both that Clem-
ent's claim was barred by the applicable statute of limitations* and
that the Board was entitled to summary judgment on the merits of the
claim. The district court held that even assuming her suit was timely
filed, the Board had made "reasonable accommodations" for Clem-
ent's disability in administering the bar examination. Because she had
not passed the bar examination notwithstanding those accommoda-
tions, concluded the court, Clement could not show that she was oth-
erwise qualified. As a result, the district court granted summary
judgment in favor of the Board on Clement's ADA claim.

To establish a violation of the ADA arising from her difficulties
with the Bar examination, Clement was required to show that she was
disabled; that she was otherwise qualified for Bar membership; and
that the Board blockaded her from membership due to discrimination
solely based on her disability. See Doe v. University of Maryland
Med. Sys. Corp., 50 F.3d 1261, 1265 (4th Cir. 1995); Tyndall v.
_________________________________________________________________
*Clement also appealed the district court's ruling regarding the appli-
cable statute of limitations. Clement contends the district court erred by
following this court's opinion in Wolsky v. Medical College of Hampton
Roads, 1 F.3d 222 (4th Cir. 1993), and applying a one-year period of
limitations. Clement suggests that "`the most analogous' state statute of
limitations" would be the Virginia statute for personal injuries because
her claim most resembles a claim for tortious interference with a contrac-
tual relationship. Wilson v. Garcia, 471 U.S. 261, 268 (1985); see
Pandazides v. Virginia Bd. of Educ., 13 F.3d 823, 829 (4th Cir. 1994).
Because we conclude that the Board provided Clement with reasonable
accommodations with regard to the bar examination, we express no opin-
ion on the merits of Clement's contention with regard to the statute of
limitations.

                    2
National Educ. Ctrs., 31 F.3d 209, 212 (4th Cir. 1994). Given the
existence of a disability, which is not at issue in this case, the next
question is whether Clement was qualified for membership. See
Williams v. Channel Master Satellite Sys., Inc., 101 F.3d 346, 349
(4th Cir. 1996), cert. denied, 65 U.S.L.W. 3781 (U.S., May 27, 1997)
(No. 96-1521). Clement, as plaintiff in this ADA case, bears the bur-
den of showing that she was capable of meeting the qualifications for
membership with reasonable accommodation. To meet this burden,
she must show that a reasonable accommodation by the Board would
enable her to pass the bar examination. See Tyndall, 31 F.3d at 213.

It is at this point that the district court concluded that Clement's
claim could not survive summary judgment. The Board allowed
Clement to take the bar examination six times. Each time, the Board
granted Clement's requests for accommodations to minimize her dis-
ability's effect on her performance. Moreover, the Board increased
the accommodations each time Clement suggested that the prior
accommodations had not been sufficient. The Board contacted her
law school to determine what accommodations the school had made
with regard to her examinations there. After doing so, the Board
granted her more time and more rest than she received during law
school examinations. Ultimately, on her final attempt to pass the bar
examination, Clement was afforded twice the allotted time over a
four-day period with three-hour rest periods between the two sessions
on each day. The district court did not err in concluding that this was
a "reasonable accommodation" of Clement's disability on the part of
the Board.

The thrust of Clement's contention on appeal is that the Board
acted unreasonably in not granting every accommodation she
requested. Before her final attempt at the examination, Clement sug-
gested that she be allowed a full day of rest between each day of test-
ing. The Board offered a reasonable compromise by granting Clement
three times the ordinary amount of rest during a testing day combined
with twice the total time allotted to other candidates.

Clement also contends that the Board ignored the analysis of Clem-
ent's needs performed by Dr. Wayne Pharr, a doctor of optometry,
and Shyla Ipsen, the coordinator of the Virginia Commonwealth Uni-
versity Reading/Child Study Center. Dr. Pharr submitted that Clement

                    3
needed "additional time spread out over additional days with rest
breaks." Clement received that accommodation. Similarly, Ipsen rec-
ommended that "consideration be given to extending the time . . .
beyond the usual time and a half." Clement received more than that
extension. The Board did not ignore the suggestions of individuals
who had evaluated Clement's abilities.

As a result, we have no difficulty concluding that the district court
did not err in granting summary judgment in favor of the Board on
the ground that they had provided Clement with "reasonable accom-
modations." We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
Court and argument would not aid the decisional process.

AFFIRMED

                    4